DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 26, 2022.
Applicant's election with traverse of Group 1, claims 1-10, in the reply filed on January 26, 2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 11 have the same special technical features, and which makes the contribution of inventive step over the prior art and CN 109980116.  This is not found persuasive because the reference of CN 109980116 discloses at least the claimed invention of claim 11, more particularly: a fabricating method for an integrated light emitting device, comprising following steps: providing a substrate and fabricating a first electrode on the substrate; fabricating an insulating layer on the first electrode; fabricating a nano-pit array structure configured for condensing light on a surface of the insulating layer; fabricating a second electrode on the insulating layer; fabricating a light-emitting layer on the second electrode; and fabricating a third electrode on the light-emitting layer; wherein the first electrode, the insulating layer, the second electrode, and the third .
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xin et al (CN 109980116) (machine translation attached and will be referenced to in the rejection below).
In re claim 1, Xin et al discloses an integrated light-emitting device, comprising: a first electrode (i.e. see at least page 5), an insulating layer (i.e. see at least page 5), a second electrode (i.e. see at least page 9), a light-emitting layer (i.e. see at least page 9), and a third electrode (i.e. see at least page 9) which are sequentially laminated; wherein the first electrode, the insulating layer, the second electrode, and the third electrode together constitute a field effect transistor unit (i.e. see at least pages 9-10), and the first electrode, the second electrode and the third electrode are respectively a gate, a source and a drain of the field effect transistor 
Furthermore, alternatively, Xin et al discloses at least a surface of the insulating layer is provided with a nano-pit array structure configured for condensing light (i.e. see at least Figures 5 and 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a surface of the insulating layer adjacent to the second electrode is provided with a nano-pit array structure configured for condensing light, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	In re claim 2, Xin et al discloses wherein the nano-pit array structure is an ordered structured comprised of nano-pits of a same size (i.e. see at least Figures 5 and 6).
	In re claim 3, Xin et al discloses the claimed invention except for wherein a distribution density of nano-pits in the nano-pit array structure ranges from 1-100 per µm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a distribution density of nano-pits in the nano-pit array structure ranges from 1-100 per µm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
2O3 layer (i.e. see at least pages 5-9).
	In re claim 5, Xin et al discloses wherein the insulating layer is composed of a polyimide layer and an Al2O3 layer which are laminated (i.e. see at least pages 5-9).
	In re claim 6, Xin et al discloses wherein the light-emitting layer is a quantum dot light-emitting layer or an organic light-emitting layer (i.e. see at least pages 5-9).
	In re claim 7, Xin et al discloses wherein the second electrode is an anode, the third electrode is a cathode, and a hole functional layer is laminated between the second electrode and the light-emitting layer; and/or an electron functional layer is laminated between the light-emitting layer and the third electrode (i.e. see at least pages 9-12).
	In re claim 8, Xin et al discloses wherein the hole functional layer comprises a hole transport layer or a hole injection layer and a hole transport layer which are sequentially laminated, and the electron functional layer comprises an electron transport layer or an electron transport layer and an electron injection layer which are sequentially laminated (i.e. see at least pages 9-12).
	In re claim 9, Xin et al discloses wherein the second electrode is a cathode, the third electrode is an anode, and an electron functional layer is laminated between the second electrode and the light-emitting layer; and/or a hole functional layer is laminated between the light-emitting layer and the third electrode (i.e. see at least pages 9-12).
	In re claim 10, Xin et al discloses wherein the electron functional layer comprises an electron transport layer or an electron injection layer and an electron transport layer which are sequentially laminated, and the hole functional layer comprises a hole transport layer or a hole transport layer and a hole injection layer which are sequentially laminated (i.e. see at least pages 9-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817